Per Curiam.
Motion is made to dismiss the appeal in this case for the reason that said appeal is from an order sustaining a demurrer. The record showing that the appeal was talten from the order of the court sustaining a demurrer to appellant’s complaint, the motion must he sustained, as we have decided in Potvin v. McCorvey, 1 Wash. 389 (25 Pac. 330), and Mason County v. Dunbar, 10 Wash. 163 (38 Pac. 1003), that an appeal will not lie from an order sustaining a demurrer. The case falls within the rule announced in those cases, and the appeal is dismissed.